Citation Nr: 1455255	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-42 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for service-connected degenerative arthritis of the lumbar spine, evaluated as noncompensably disabling prior to December 22, 2009, and as 10 percent disabling on and after December 22, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from April 2003 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In addition to granting service connection for the low back disability and evaluating it as noncompensably disabling, in the July 2007 decision, the RO also granted service connection for degenerative joint disease (DJD) of the right and left knees, both of which were evaluated as 10 percent disabling; and denied service connection for posttraumatic stress disorder (PTSD).  In the June 2008 rating decision, the RO granted service connection for fracture, small toe, left foot, evaluating it as noncompensably disabling, and denied service connection for the right little toe.  

In his July 2008 notice of disagreement (NOD), the Veteran disagreed with these decisions, and specifically with the denial of higher ratings for the low back, left foot and bilateral knee disabilities, as well as the denial of service connection for PTSD and the right little toe.  These issues were also included in an August 2009 statement of the case (SOC).  However, in his substantive appeal, the Veteran specifically indicated that he was only seeking entitlement to service connection for PTSD, and a higher rating for his low back disability.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, the issues of entitlement to higher ratings for the right and left knee disabilities, and a higher rating for the left foot disability are not before the Board and will be discussed no further.  

In a May 2014 rating decision, the RO increased the disability rating for the service-connected low back disability to 10 percent, effective December 22, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this rating.  Accordingly, this issue will remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

Finally, before the claims file was transferred to the Board, and by way of the May 2014 rating action, the RO granted service connection for PTSD, and evaluated it as 30 percent disabling, effective April 8, 2007.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to the issue of PTSD.  Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Degenerative arthritis of the lumbar spine is established by x-ray evidence.  

2.  Throughout the initial rating period, degenerative arthritis of the lumbar spine has been manifested by pain and stiffness productive of noncompensable limitation of motion of the lumbar spine.  

3.  Throughout the rating period, the Veteran's degenerative arthritis of the lumbar spine has not been productive of disability tantamount to flexion less than 60 degrees or a combined range of motion of 120 degrees or less, and there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there have been no separately compensable associated neurological abnormalities.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the period prior to December 22, 2009, the criteria for an initial disability rating of 10 percent for service-connected degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2014). 

2.  Throughout the claim, the criteria for an initial evaluation greater than 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

Through notice letters dated in April and August 2007, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, these letters provided the Veteran with notice concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that both notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In these letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical provider from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the April and August 2007 notice letters.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim adjudicated herein.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Significantly, neither the Veteran nor his representative have alleged that there are any outstanding medical records probative of the claim for a higher rating for a disability of the low back that need to be obtained.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in May 2007 and, most recently, in April 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history and symptomatology.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide findings necessary to apply pertinent rating criteria.  The Board finds that these medical opinions are adequate for purposes of rendering decisions in the instant appeal.  38 C.F.R. §4.2 (2014).  Furthermore, there is no objective evidence indicating that there has been a material change in the severity of his service-connected low back disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2014).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  
Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Diagnostic Code 5242 indicates degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Historically, the Veteran's service treatment records reflect that he first presented at a military clinic in September 2003 with a three-day history of low back pain due to multiple injuries that had recently occurred, one of which included his landing on his back after having fallen off a ladder.  He was assessed with having a low back strain and provided with Motrin and Flexeril to help alleviate his symptoms.  The remainder of the service treatment records reflect that he was seen at the military clinic on a routine basis for treatment for his back pain.  At the January 2007 separation examination, the Veteran described a history of recurrent back pain in his medical history report, and noted to have injured his back several years prior after falling off a ladder.  

The Veteran filed a claim for service connection for the low back disorder in March 2007, and was afforded a VA orthopedic examination in May 2007, during which time he provided his medical history and reported to experience back pain since his in-service injury in September 2003.  The Veteran also reported to experience stiffness, difficulty bending, weakness, and pain as a result of his low back condition, and described the pain as constant, aching, sharp and cramping in nature.  According to the Veteran, the pain travels throughout the right leg, and on a scale of one to ten, (with one being the least level of pain and ten being the highest), his pain level is at a 10, and can be elicited by physical activity and stress, and relieved through rest and medication.  On physical examination, the examiner did not observe radiating pain on movement, nor any signs of muscle spasms or tenderness in the lower back.  The straight leg tests produced negative results, and there was no evidence of ankylosis of the lumbar spine.  The Veteran was shown to have flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  According to the examiner, the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Report of the lumbar spine x-ray revealed degenerative arthritis and L3 compression fracture with approximately 25 percent height loss.  Based on his evaluation of the Veteran, as well as his review of the diagnostic records, the examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  According to the examiner, "[t]he effect of the condition on the [Veteran's] daily activity is increased pain with activity from arthritic changes."  

VA outpatient records dated in October 2007 reflect that the Veteran presented at the Houston VA medical center (VAMC) with complaints of ongoing back pain.  The Veteran described the pain as constant in nature, and expressed interest in trying physical therapy once again to help alleviate his symptoms.  He further noted that on scale of one to ten, his pain level is a four at best, and an eight at worst.  The Veteran reported to experience numbing irritation with pressure, no radiation, and noted that the pain level improves with changes in position, but worsens if he stays in the same position for too long.  Physical evaluation of the spine was absent any signs of edema, erythema, or abnormal curvature, and the Veteran was shown to have full range of motion during extension, right and left lateral flexion, and right and left lateral rotation.  The straight leg test was negative for any abnormalities, and the lumbar spine x-rays revealed a compression fracture of the superior endplate at L3. The Veteran was assessed with having low back pain and an L3 compression fracture.  

During a December 2009 VA primary care follow-up visit, the Veteran reported to experience ongoing low back pain of several months duration.  He added that the pain is intermittent but worsens with bending and prolonged walking associated with occasional radiation that travels down either leg and to the back of his thighs.  Physical examination of the spine revealed full range of motion with no signs of pain or tenderness, and the straight leg raising tests produced negative results.  The neurological evaluation of the Veteran was also shown to be grossly normal, and the Veteran was assessed with having chronic low back pain.  

A January 2010 preventative medicine note reflects that on a scale of one to ten, the Veteran rated his pain level at a four.  The Veteran presented at the Houston VAMC once again in November 2012 with complaints of low back pain.  Physical examination of the extremities and neurological system was clear for any abnormalities, and the Veteran was assessed with having low back pain, and prescribed 400 milligrams of Etodolac for a period of 30 days.  

The Veteran was afforded another VA examination in April 2014, at which time he denied any current symptoms associated with his degenerative arthritis of the spine.  The Veteran did report functional pain in the "lumbar sacral triangle...lateral to the spine over the pelvic crest" and further reported to experience lateral radiation.  On physical examination, the Veteran was shown to have flexion to 90 degrees with no objective evidence of painful motion, and extension to 30 degrees with no objective evidence of painful motion.  He was also shown to have right and left lateral flexion to 30 degrees with no objective evidence of painful motion, and right and left lateral rotation to 30 degrees with no objective evidence of painful motion.  The examiner did not observe any additional limitation of motion following repetitive movement during any of the aforementioned exercises.  In addition, the examiner noted no functional loss and/or functional impairment following repetitive use due to painful movement.  

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the period prior to December 22, 2009, the service-connected arthritis of lumbar spine was manifested by pain and stiffness productive of at least noncompensable limitation of motion of the lumbar spine so as to warrant a 10 percent disability rating under Diagnostic Code 5003.  Under Diagnostic Code 5003, a 10 percent rating is applicable for each major joint or group of minor joints manifesting noncompensable loss of motion due to arthritis.  In this case, x-ray evidence confirms that degenerative arthritis was present.  Although there was no objective evidence of any loss of motion, painful motion, spasm, guarding, abnormal gait or abnormal spinal contour, the Veteran has consistently reported that he experienced stiffness, discomfort, and ongoing pain in his low back, which was aching in nature and required rest and medication for relief.  He has also reported having difficulty bending as a result of his low back pain, and the May 2007 VA examiner noted that the Veteran experiences increased pain with activity from arthritic changes.  

As noted, evaluation of a service-connected disability requires adequate consideration of functional loss due to pain and factors such as weakness and fatigability, and the intent of the rating schedule is to recognize painful joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, in consideration of at least some additional limitation of motion that is present when the Veteran experiences low back pain, and stiffness, and considering such factors as indicated in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, and resolving reasonable doubt in favor of the Veteran, the Board finds that for the period prior to December 22, 2009, a 10 percent rating under Diagnostic Code 5003 is warranted for the lumbar spine disability.  

However, in considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his service-connected disability.  As noted above, both the May 2007 and April 2014 VA examination reports reflect that the Veteran had flexion to 90 degrees, with no additional limitation of movement upon repetitive movement.  Also, although the Veteran reported to experience chronic back pain during his VA treatment visits, results from his physical examinations always showed the Veteran to have normal range of motion.  As such, his flexion has been shown to be greater than 60 degrees throughout the claim period.  Moreover, the combined range of motion of the thoracolumbar spine has always been greater than 120 degrees.  Furthermore, the Veteran has not exhibited any muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the May 2007 VA examiner described the spine as symmetrical in appearance with a normal head position, and noted "symmetry of spinal motion with normal curvatures of the spine."  In addition, the April 2014 VA examiner noted that the Veteran did not experience localized tenderness or pain to palpation within the joints and/or soft tissue of the spine.  The examiner further noted that the spine was negative for any signs of muscle spasm or guarding.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran did not report any incapacitating episodes as a result of his back pain during his VA treatment visits, or his VA examinations.  In addition, neither VA examiner observed any signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Furthermore, the Veteran's medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating his physician recommended or prescribed bed rest.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board acknowledges the Veteran's complaints of low back pain.  However, the Veteran has always had normal range of motion in his spine during his VA treatment visits.  Moreover, the May 2007 VA examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  In addition, the April 2014 VA examiner commented that the Veteran's range of motion was not additionally limited following repetitive use testing, and further found that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted.

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges the May 2007 x-ray report reflecting degenerative arthritis and L3 compression fracture in the lumbar spine.  Also, the March 2008 VA primary care telephone encounter note reflects that a magnetic resonance imaging (MRI) report of the back revealed minimal degenerative joint disease (DJD).  However, the Veteran has never been noted to display symptoms other than pain, discomfort, and an aching sensation as a result of his disability--symptoms that are contemplated by the 10 percent evaluation already assigned.  Therefore, the Board finds that an increased rating in excess of 10 percent is not warranted for the Veteran's service-connected lumbar spine disability pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5003. 

The Board recognizes the Veteran's statements attesting to his constant pain and limited range of motion.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant an initial disability rating in excess of 10 percent.

In conclusion, the Board finds that the Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating throughout the entirety of the rating period, and a higher disability rating is not warranted.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to any neurological complications, the Board notes that the medical records are absent any complaints of numbness in the lower extremities, and the objective medical findings do not indicate that he suffers from a separate neurological disability in his extremities as a result of his back disability.  Neurological evaluation of the lower extremities was absent any abnormalities at the May 2007 VA examination.  As noted above, findings from the October 2007 VA outpatient consultation showed straight leg raising, Gaenslen, and Patrick's testing to be negative bilaterally, and the deep tendon reflexes were 2+ in the knees and ankles bilaterally.  Also, during the December 2009 primary care follow-up visit, the straight leg raising tests produced negative results, and neurological evaluation of the Veteran was described as "grossly normal."  The Veteran was also afforded a neurological evaluation during the April 2014 VA examination, at which time his motor strength in the upper and lower extremities was 5/5 bilaterally, his sensation to various stimuli was characterized as normal, and his deep tendon reflexes were 2+ and symmetric throughout.  Finally, the straight leg raising test produced negative results bilaterally, and the examiner commented the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy.  Additionally, the Veteran has not reported to have any bowel or bladder symptomatology associated with his low back disability, and the medical evidence of record does not reflect any such pathology.  Thus, a separate compensable rating for such is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

Finally, while the provisions of 38 C.F.R. § 3.321(b)(1) (2014) allow for referral of cases to the Director, Compensation Service, for consideration of an extraschedular rating, there is nothing about this case that provides a basis for such a referral.  All symptoms experienced by the Veteran are ones contemplated by the schedular criteria, including criteria by which pain is adjudged in accordance with limitation-of-motion codes.  


ORDER

For the period prior to December 22, 2009, a 10 percent disability evaluation for degenerative arthritis of the lumbar spine is granted, subject to the provisions governing the award of monetary benefits.  

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


